ALLOWABILITY NOTICE

Reasons for Allowance
The independent claims incorporate previously indicated allowable subject matter. Consequently, the claims are allowable for the same reasons provided previously in action mailed 2021-08-23 in addition to the notes below:
Ohta (US 20140314024) teaches a terminal configured to receive a NAS message from a base station and monitor radio conditions based on the NAS message. This is different from the claimed invention in that NAS message does not indicate a throughput estimate for processing media segments.
Zhang (US 20120315949) teaches an MME/SGSN, elements which are considered a “core network,” sending a UE a NAS message including configuration parameter used to collect terminal measurement data. That is, Zhang teaches a core networking sending a terminal a NAS message to trigger data collection from the terminal which is different from the claimed invention in that the claimed NAS message contains a throughput estimate.  
Furthermore, the Examiner purports that the claimed core network that the indicated originated from is an element as described in the instant specification at para 0045-0046, 0060 (using the application’s US publication), which aligns with the common meaning of “core network” as known in the network technology. Accordingly, the claimed base station nor claimed terminal is not considered a part of the “core network.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415